                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


EDDY POPA-VERDECIA,

       Plaintiff,

v.                                                  CASE NO. 8:18-cv-1869-T-02AEP

MARCO TRUCKING, INC.,

       Defendant.
                                             /

                                       ORDER

       Before the Court is Defendant’s Motion to Dismiss or, alternatively, for

Summary Judgment (Dkt. 11), Plaintiff’s Response (Dkt. 16), and Defendant’s

Reply (Dkt. 22). The Court held oral argument on these matters and now grants

summary judgment in favor of Defendant.1 Plaintiff released the instant claims in

his prior workers’ compensation lawsuit against this Defendant.

       1
          The Court is required to convert a motion to dismiss into a motion for summary
judgment if the documents considered are not deemed central to the Plaintiff’s claim. See
Fed. R. Civ. P. 12(d); Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002) (articulating
that documents attached to complaint must be “central to plaintiff’s claim” to avoid
converting motion to dismiss into one for summary judgment); Day v. Taylor, 400 F.3d
1272, 1276 (11th Cir. 2005) (citing Horsley’s centrality requirement); see, e.g., Basson v.
Mortgage Elec. Registration Sys., Inc., 741 F. App’x 770 (11th Cir. 2018) (affirming on
issue of whether district court erred in failing to convert motion to dismiss into summary
judgment). Affidavits attacking the truthfulness of sworn statements in settlement
documents of another case are not central to Plaintiff’s claims in this case.
                             UNCONTESTED FACTS

       Plaintiff brings here one count against Defendant under the Americans with

Disabilities Act (ADA), 42 U.S.C. § 12101, et seq. Plaintiff says Defendant did not

reasonably accommodate Plaintiff under the ADA after he suffered an injury on the

job.

       Plaintiff was a warehouse worker for Defendant. Dkt. 1 at 3. Plaintiff

became injured while lifting parcels. Id. Plaintiff filed a workers’ compensation

case against Defendant in 2017, seeking compensation for the job-related injuries.

Throughout this workers’ compensation proceeding Plaintiff was represented by

Jason Kobal, Esq.

       Plaintiff settled the workers’ compensation litigation with Defendant for

$3800. Dkt. 11-2 at 1. In the Settlement Agreement and Release, signed by

Plaintiff and his lawyer Kobal, the parties state that the settlement will be presented

to the presiding workers’ compensation judge for approval. The settlement contains

a very broad release as to Defendant. Id. at 2-5. The settlement further provides for

fees paid to attorney Kobal. Id. at 3.

       In the settlement agreement, Plaintiff expressly avers that he has “full and

complete knowledge of all pertinent and material facts in the instant claim [and] . . .

is fully informed of the contents of this Settlement Agreement and Release and

                                          -2-
signs it with full knowledge of its meaning.” Id. at 5, 7. In this section of the

settlement Plaintiff expressly releases and holds harmless the Defendant from any

claims under the Americans with Disabilities Act. Id.

       Another section of the settlement agreement notes that Plaintiff “affirms he is

mentally competent and understands all of the terms of this agreement and the

consequences therefrom and further has had advice of counsel, with whom the

[Plaintiff] is satisfied . . . [Plaintiff] represents that he has read this settlement

agreement and release and hereby acknowledges that he understands and accepts all

of the terms and conditions herein and that he has done so with the advice of

counsel.” Id. at 7.

       The signature block on the settlement agreement states that Plaintiff and

lawyer Kobal signed it August 1, 2017. Id. at 8. Below this block is a notary jurat

of Glorimar N. Saba, Florida Notary Public, which states that Plaintiff, personally

known, appeared before her on August 1, 2017 and signed. Id. at 9. Further,

Notary Saba states in the jurat: “[Plaintiff] upon being duly sworn certifies that the

information furnished by him as incorporated in the foregoing Settlement

Agreement and Release is true and correct and that he (has read the Stipulation)

(has had the Stipulation read to him) and has executed the foregoing general release

. . . freely and voluntarily for the uses and purposes therein expressed.” Id. at 9.

                                             -3-
      Also as part of the workers’ compensation settlement Plaintiff signed a

second document, styled “Release and Indemnity Agreement.” Dkt. 11-3. In this

broadly-written six-page document, Plaintiff again releases all ADA claims on the

first page and the second page. In this second document Plaintiff also states he has

had the full time and opportunity to consult with his counsel and “fully understands

the terms and conditions of the Agreement.” Dkt. 11-3 at 5. Plaintiff further

averred he had been given 21 days to consider the Agreement and also had a seven-

day post-signature rescission right. Id. at 6.

      This second document shows a signature block signed by Plaintiff on August

1, 2017. Id. at 6. A jurat by Notary Saba follows, dated August 1, 2017. Notary

Saba states in the jurat that Plaintiff appeared before her and “acknowledged to me

that he has executed the foregoing Release and Indemnity Agreement freely and

voluntarily for the uses and purposes therein expressed.” Id.

      Plaintiff executed a third document to effect this workers’ compensation

settlement. This was an affidavit in which he swore that “the Settlement Agreement

and Release of all Claims . . . was either read by me or to me in Spanish and that the

agreement was explained to me by my attorney, Jason R. Kobal, Esquire, with the

assistance of a translator.” Dkt. 11-4 at 1. The affidavit goes on to establish

Plaintiff’s competency and voluntariness, that Plaintiff understood the agreement

                                           -4-
was “final and cannot be changed.” Id. at 2. This third document, the affidavit, is

signed by Plaintiff with Notary Saba affirming on August 1, 2017 the affidavit was

sworn and subscribed before her.

      The settlement documentation described above was then presented to the

workers’ compensation judge by the lawyers for approval. Judge Mark A. Massey

entered an order approving allocation of settlement proceeds on August 3, 2017.

Dkt. 11-5. Prior to filing the instant ADA suit against Defendant one year later,

Plaintiff did not return or tender back the money he and his lawyer got for the

workers’ compensation settlement and releases. Dkt. 25 at 7.

      Notary Saba is licensed as a notary public under Florida law. Accordingly,

under Florida Statute, section 117.107(5), she may not notarize a signature “if it

appears that the person is mentally incapable of understanding the nature and effect

of the document at the time of notarization.” Moreover, Notary Saba is barred from

notarizing the signature “of a person who does not speak or understand the English

language, unless the nature and effect of the instrument to be notarized is

translated.” Fla. Stat. § 117.107(6). And of course it is illegal to notarize a

signature if the signer is “not in the presence of the notary at the time.” Fla. Stat. §

117.107(9). A notary (and presumably anyone abetting same) commits a third-



                                           -5-
degree felony if she falsely or fraudulently takes an acknowledgment or falsely

makes a notarial certificate. Fla. Stat. § 117.105.

      Other uncontested facts are as follows: Concerning the releases Plaintiff

asserts no fraud by the Defendant or its privies. Dkt. 25 at 7. Nor does Plaintiff

assert Defendant exerted duress on Plaintiff. Id. at 7. Plaintiff admits Defendant

did not exercise overreaching or improper conduct. Id. at 7-8. Plaintiff agrees that

the releases/settlements are authentic, i.e., not forged. Id. at 5. And Plaintiff

admits that the releases/settlements that Plaintiff signed, if valid, clearly release the

instant claim. Id.

      Plaintiff states the following to establish a unilateral mistake and avoid the

impact of the releases: Lawyer Kobal filed an affidavit (Dkt. 16-1) saying Notary

Saba is the office translator. On July 3, 2017, Plaintiff was presented with the

workers’ compensation settlement offer at Kobal’s office and Saba was out of the

office. Kobal swears in his affidavit that Plaintiff speaks no English and Plaintiff

asked Kobal at that time if the settlement would impact Plaintiff’s “other case.”

Kobal thought Plaintiff was referring to Plaintiff’s car wreck case Kobal was

handling, so Kobal answered “No.” Kobal suggests Plaintiff actually meant his

ADA case handled by Plaintiff’s present counsel, so a misunderstanding occurred.

Id.

                                           -6-
         Plaintiff also files the affidavit of Notary Saba. Dkt. 16-2. Saba swears in

her affidavit that she is the office translator. She says Plaintiff speaks only Spanish

and Kobal only English. Saba states she was not present when the workers’

compensation settlement agreement was explained to Plaintiff on July 3, 2017.

         Plaintiff filed his own affidavit. Dkt. 23-1. He states that he arrived at

Kobal’s office to sign the workers’ compensation settlement documents. At this

time, he asked Kobal if the release “would affect my other case.” Saba was not

present, and Plaintiff speaks no English and Kobal speaks no Spanish. Plaintiff

says he then signed the settlement documents under the mis-impression from Kobal

that the release would not affect his instant ADA case. Id.

                            DISCUSSION OF THE FACTS

         Plaintiff attempts to negate clear and controlling releases that he gave for

value in the prior lawsuit. He seeks to do so through unilateral mistake. The

problem is that his facts do not add up.

         Plaintiff’s affidavit says he signed the settlement documentation in the

absence of Saba. Dkt. 23-1. Plaintiff’s present lawyer agrees that this is Plaintiff’s

story:

               Apparently, the days that these documents were executed,
               the settlement documents were executed on the workers’


                                            -7-
                compensation claim, Mr. Kobal’s paralegal [Notary Saba]
                was not in the office. She was not present.

Dkt. 25 at 4.

      If this version of Plaintiff’s story is correct, Saba has violated Florida law,

and possibly committed notarial fraud. Saba’s jurats state clearly that Plaintiff was

in her presence and [presumably in their common Spanish language] had the

documents fully presented to him, and Saba noted his acknowledgment.

      Attorney Kobal’s affidavit suggests that the meeting and signing of the

documents occurred July 3, 2017, as does Plaintiff’s affidavit. Plaintiff’s present

attorney also concurs that this is Plaintiff’s story.2 If that is true, then lawyer Kobal

      2

                [Mr. Sartes:] The correspondence and the communication,
                normally, between Mr. Kobal and [Plaintiff] was through Mr.
                Kobal’s paralegal, who is a native Spanish speaker.
                Apparently, the days that these documents were executed, the
                settlement documents were executed on the workers’
                compensation claim, Mr. Kobal’s paralegal was not in the
                office. She was not present.
                    So [Plaintiff] was asked to come in. He came in. Papers
                were put in front of him, and they said, “sign here.” There
                was some I’ll call it “dirty conversation” about “Everything
                okay on my other case?” Mr. Kobal, the presumption being
                the car accident case, “Yeah. No problem. It’s fine.”

                [Court:] Who was that? That was between Kobal and
                Plaintiff?

                [Mr. Sartes:] Yes, sir. And I want to make it clear that’s – I
                call it a “dirty conversation.” I’m not sure how better to

                                               -8-
had Plaintiff sign the settlement documentation on July 3 without a notary or even a

Spanish speaker in the office, yet a month later [on August 1] Kobal’s notary

certified to then witnessing the knowing and acknowledged signatures “before me”

and dated August 1. The notarial jurats belie Plaintiff’s story. Or perhaps Plaintiff

lied in his affidavit to the workers’ compensation judge when he swore to that court

that the terms of the releases were fully interpreted to him and he understood them.

Dkt. 11-4. There is no need to go further given the law.

                              THE LEGAL PRINCIPLES

       Apart from the disturbing affidavits discussed above, the issue here is

whether a unilateral mistake on the part of Plaintiff vitiates the plain release in the

settlement documents of Plaintiff’s ADA claim against Defendant. Plaintiff

presented these releases to a court, swearing that they were understood in his native

language and proper. Now he swears to the contrary. The prevailing authority

dictates that Plaintiff cannot proceed.

       There is a presumption that Plaintiff knew what he was signing if he

consulted a lawyer. Myricks v. Federal Reserve Bank of Atlanta, 480 F.3d 1036,


              explain it. It’s [Plaintiff’s] limited English, Mr. Kobal’s
              ability to express, thinking that it is the car accident he’s
              talking about, not realizing he has an ADA claim with our
              firm.
Dkt. 25 at 4-5.

                                             -9-
1041-42 (11th Cir. 2007) (rejecting employee’s argument that subjective

misunderstanding is sufficient to defeat the validity of a release); Riley v. Am.

Family Mut. Ins. Co., 881 F.2d 368, 373 (7th Cir. 1989) (“[A] plaintiff who executes

a release within the context of a settlement pursuant to the advice of independent

counsel is presumed to have executed the document knowingly and voluntarily

absent claims of fraud or duress.”). “Plaintiff’s mere dissatisfaction with the advice

of his attorney cannot support a finding that his agreement to settle and release his

claims was not knowing or voluntary.” Shepard v. Florida Power Corp., No. 8:09-

cv-2398-T-27TGW, 2011 WL 1465995, at *3 (M.D. Fla. Apr. 18, 2011) (citing

Myricks). Plaintiff has failed to show by any submissions that overcome the

presumption that when he signed the settlement documents he did not knowingly or

voluntarily release his ADA claim.

      Defendant is the innocent party here, having obtained a release/settlement for

good value without overreaching, and with a court approval of same. Plaintiff

admits there was no duress, overreaching, or improper conduct by Defendant.

      Plaintiff relies on Riddell v. Medical Inter-Insurance Exchange, 18

F.Supp.2d 468 (D. N.J. 1998), and Torrez v. Public Service Company of New

Mexico, Inc., 908 F.2d 687 (10th Cir. 1990). Both cases are distinguishable. Both



                                          -10-
Riddell and Torrez involved employees signing releases without consulting with an

attorney. Plaintiff always had attorney Kobal.

      On summary judgment, the Court must construe “the facts and all reasonable

inferences from the facts in favor of the nonmoving party.” Stardust, 3007 LLC v.

City of Brookhaven, 899 F.3d 1164, 1170 (11th Cir. 2018). Summary judgment

should be granted “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); Stardust, 899 F.3d at 1170. Having determined that there is no

genuine issue of material fact for this matter to proceed to trial, summary judgment

is appropriate. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct.

2505, 2511 (1986).

      ACCORDINGLY, Defendant’s Motion for Summary Judgment (Dkt. 11) is

granted. The Clerk is directed to enter judgment against Plaintiff, to terminate any

pending motions/deadlines, and to close the case.

      DONE AND ORDERED at Tampa, Florida, on December 11, 2018.



                                  s/William F. Jung
                                WILLIAM F. JUNG
                                UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO:
Counsel of Record

                                         -11-
